Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2407 Page 1 of 29




                              THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH


    SOUTHERN UTAH WILDERNESS
    ALLIANCE, et al.,
                                                              MEMORANDUM DECISION
            Plaintiffs,                                     AND ORDER ON PETITION FOR
                                                            REVIEW OF AGENCY ACTION
    v.

    U.S. DEPT. OF THE INTERIOR et al.,

            Defendants,
                                                                Case No. 2:19-cv-00297-DBB
    and
                                                                District Judge David Barlow
    STATE OF UTAH; and GARFIELD
    COUNTY, UTAH,

            Defendant-Intervenors.


           Before the court is Southern Utah Wilderness Alliance, The Wilderness Society, and

National Parks Conservation Association’s (collectively, SUWA) petition for review of agency

action.1 At issue is a Garfield County proposal to improve a 7.5-mile segment of the Burr Trail.

Requesting judicial review of Bureau of Land Management’s (BLM) decisions regarding the

proposed improvement, SUWA generally raises three arguments. First, SUWA argues that

Bureau of Land Management’s (BLM) decision recognizing a Garfield County right-of-way over

a portion of the Burr Trail was arbitrary and capricious.2 Second, it contends that BLM’s

conclusion that Garfield County’s proposed road improvement was within the scope of the right-




1
    Opening Brief, ECF No. 75; Amended Complaint, ECF No. 57.
2
    ECF No. 75 at 21.
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2408 Page 2 of 29




of-way was arbitrary and capricious.3 Third, it argues that BLM failed to take a sufficiently hard

look at the environmental impacts of the proposed improvement.4 For their part, Defendants

generally argue that there is no final agency action to review and therefore that this court lacks

jurisdiction.5 But if there is a final decision over which the court has jurisdiction, Defendants

contend BLM’s conclusion that the proposed improvement was within the scope of the right-of-

way is reasonable and its consideration of environmental impacts was sufficient.6 Having

considered the briefing, the record, and relevant law, the court determines as follows.

                                       BACKGROUND FACTS

            At approximately 66 miles in length, the Burr Trail connects the town of Boulder on the

northwest to Bullfrog on the southeast.7 It generally consists of four distinct segments:

(1) Boulder to the west boundary of Capital Reef National Park (30.7 miles); (2) through Capital

Reef (8.4 miles); (3) eastern boundary of Capital Reef to the northern boundary of Glen Canyon

National Recreation Area (19.2 miles); and (4) through Glen Canyon to Highway U-276 near

Bullfrog Basin Marina.8 Roughly in the middle of the Burr Trail, a 7.5-mile portion on the

western end of Segment 3 (the Stratton Segment) travels from the eastern boundary of Capital

Reef to Stratton Road at Eggnog Junction.9 The Stratton Segment, together with the Capital Reef

8.4-mile segment, constituted the Burr Trail’s only non-chip sealed road segments.10 This




3
    Id. at 24.
4
    Id. at 32.
5
    ECF No. 76 at 16–19.
6
    Id. at 22–39.
7
    BLM0250; ECF No. 75 at 12.
8
    BLM0250.
9
    Id.; ECF No. 75 at 12.
10
     BLM0250–51.

                                                    2
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2409 Page 3 of 29




approximately sixteen-mile portion was a graveled, two-lane road.11 The Stratton Segment of the

Burr Trail is bordered on the north and east by the Mount Pennell Wilderness Study Area

(Pennell WSA), except for portions that cross State of Utah lands.12

          In 2009, Garfield County notified BLM that it would chip seal the Stratton Segment.13

The National Park Service and conservation groups asserted that the proposed action would

impact wildlife, air quality, and wilderness values in and outside of Capital Reef by increasing

visitation.14 BLM prepared a draft Environmental Assessment (EA) in 2011 but did not release it

to the public or authorize the surface improvements.15

          On June 6, 2018, Garfield County again notified BLM that it would be chip sealing the

Stratton Segment, asserting that the segment was within the County’s R.S. 2477 right-of-way.16

The County sought to bring the last sixteen miles of graveled surface Burr Trail up to the chip

seal standard, citing traveler “comfort and safety issues,” as well as increasingly scarce gravel

and water resources.17 BLM requested any updated traffic and safety statistics the County would




11
     Id.; BLM0070.
12
     BLM 250.
13
     BLM0300.
14
     BLM0310–13; BLM0304–08; see also BLM0314–15 (NPS follow-up letter).
15
     BLM0847–88.
16
  BLM0035. BLM has long taken the position that Garfield County holds an R.S. 2477 right-of-way over the Burr
Trail. See, e.g., Sierra Club v. Hodel, 675 F. Supp. 594, 600 (D. Utah 1987) (observing that the Federal Defendants,
including the BLM, took the position that “Garfield County holds a valid right-of-way over the Burr Trail”), aff’d in
part, rev’d in part on other grounds, 848 F.2d 1068 (10th Cir. 1988); United States v. Garfield County, 122 F. Supp.
2d 1201, 1218 (D. Utah 2000) (noting that the federal defendants conceded the existence of Garfield County’s R.S.
2477 right-of-way over the Capitol Reef National Park segment of the Burr Trail); Kane County, Utah v.
Kempthorne, 495 F. Supp. 2d 1143, 1158 n.15 (D. Utah 2007) (noting that a BLM management plan of the Grand
Staircase-Escalante National Monument identified the Burr Trail as an R.S. 2477 right-of-way), aff’d sub nom. Kane
County Utah v. Salazar, 562 F.3d 1077 (10th Cir. 2009).
17
     BLM0046, 50.

                                                         3
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2410 Page 4 of 29




want it to consider, but no specific response appears in the record.18 However, BLM indicated

that it received additional information it requested in July 2018.19 BLM determined that the

proposed chip seal was an improvement to the County’s right-of-way under R.S. 2477 and was

within the scope of the right-of-way.20 It determined that the project was reasonable and

necessary and prepared an EA to determine whether the proposed project would adversely

impact the surrounding public lands and resources.21 In particular, BLM evaluated the impact to

the Mount Pennell Wilderness Study Area (WSA), adjacent to portions of the Stratton Segment.22

          In its EA, BLM determined no direct impacts to the Mount Pennell WSA from the

proposed chip seal project because it was within the existing disturbance of the gravel road: “The

fact that the road already exists and is adjacent to the WSA will not change, whether the road

remains graveled or is chip sealed.”23 BLM also evaluated indirect impacts resulting from noise,

dust, and visual disturbance.24 After receiving comments, BLM issued a Finding of No

Significant Impact (FONSI) on April 26, 2019.25 Based upon its review of the EA, BLM

determined that the proposed chip seal project “will not adversely affect the surrounding public

lands or resources, including the wilderness values of the Mount Pennell WSA.”26




18
  BLM0038 (stating “if the County has updated traffic numbers, maintenance efforts, safety stats, that you think
would be important for [BLM] to include/consider during our review, we would appreciate having that
information.”).
19
     BLM0251.
20
     BLM0249–51.
21
     BLM0249, 250; IM 2008-175 at 4.
22
     BLM0249
23
     BLM0254.
24
     BLM0254–56.
25
     BLM0270–73.
26
     BLM0271–72.

                                                         4
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2411 Page 5 of 29




           With respect to noise, BLM observed that “it is difficult to quantify how changes in

roadway surface type may impact noise propagation and opportunities for solitude in areas with

wilderness characteristics.”27 It found that construction would cause limited-duration noise and

would be “relatively minor.”28 Indirectly, it determined the surface improvement may impact

opportunity for solitude by generating more noise than the gravel road, but the opposite could

also be true.29 Specifically, chip seal surface may be quieter compared to gravel roads—vehicles

travelling on the smoother surface would generate less noise.30 But the higher travel speeds

facilitated by a smoother surface would generate more noise and reach deeper into the WSA

disturbing solitude and primitive recreation.31 BLM estimated that the noise produced by

vehicles on the chip seal surface would be “unlikely to impact the more remote and rugged

portions of the WSA that receive higher levels of use.”32

           Considering dust generation and deposition from the road, BLM concluded that it would

increase during the short-term construction, but decrease over the long run because the vehicles

traveling on the sealed surface would generate less dust.33 Dust deposition matters because

nearby plants likely might experience impacts to photosynthesis, respiration, and transpiration.34

Dust clouds also may be visible to visitors within the WSA.35 The extent of dust spread,




27
     BLM0255.
28
     BLM0254.
29
     BLM0255.
30
     Id.
31
     Id.
32
     Id.
33
     Id.
34
     Id.
35
     Id.

                                                   5
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2412 Page 6 of 29




however, would depend on road conditions and climate.36 BLM ultimately concluded that the

proposed surface improvement would reduce dust dispersion, benefiting the adjacent WSA.37

           Weighing visual impact from the improvement, BLM determined that the construction

would temporarily detract from the scenic quality of the area.38 Once completed, the chip seal,

composed of colors contrasting with the land, would be visible from some parts of the WSA.39

The BLM anticipated a relatively low impact, however, because much of the adjacent WSA land

is flat, the WSA has no “key observation points,” and the adjacent areas are less-visited

compared to other parts of the WSA.40

           On April 26, 2019, BLM advised Garfield County that it had determined the project was

reasonable and necessary and, therefore, within the scope of the right-of-way.41 BLM also

explained that “the proposed project would not adversely affect the surrounding public lands or

resources, including the Mount Pennell WSA.”42 Garfield County then commenced the chip seal

project, which was finished within a few days.43

                                      STANDARD OF REVIEW

           In its review of agency action, the court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.”44 “The duty of a court reviewing agency action under the


36
     Id.
37
     BLM0255–56.
38
     BLM0256.
39
     Id.
40
     Id.
41
     BLM0279.
42
     BLM0280.
43
     ECF No. 75 at 19.
44
     5 U.S.C. § 706(2)(A).

                                                    6
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2413 Page 7 of 29




‘arbitrary or capricious’ standard is to ascertain whether the agency examined the relevant data

and articulated a rational connection between the facts found and the decision made.”45

           An agency’s decision is arbitrary and capricious if the agency (1) entirely failed to
           consider an important aspect of the problem, (2) offered an explanation for its
           decision that runs counter to the evidence before the agency, or is so implausible
           that it could not be ascribed to a difference in view or the product of agency
           expertise, (3) failed to base its decision on consideration of the relevant factors, or
           (4) made a clear error of judgment.46

           “When called upon to review factual determinations made by an agency as part of its

NEPA process, short of a ‘clear error of judgment’ we ask only whether the agency took a ‘hard

look’ at information relevant to the decision.”47 “A presumption of validity attaches to the agency

action and the burden of proof rests with the appellants who challenge such action.”48 In sum, the

court’s review is “highly deferential.”49

                                                     DISCUSSION

           Congress passed Revised Statute 2477 (R.S. 2477) as part of the Mining Act of 1866,

generally granting “the right of way for the construction of highways over public lands, not

reserved for public uses.”50 This provision effectuated a century-long federal policy of providing

entitlement over unreserved lands to “private productive hands” in an effort to promote land

development.51 On October 21, 1976, Congress enacted the Federal Land Policy Management


45
  Citizens’ Comm. to Save Our Canyons v. Krueger, 513 F.3d 1169, 1176 (10th Cir. 2008) (citation and internal
quotation marks omitted).
46
  New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 704 (10th Cir. 2009) (citation and
internal quotation marks omitted).
47
     Id.
48
     Citizens’ Comm. to Save Our Canyons, 513 F.3d at 1176 (citation and internal quotation marks omitted).
49
     Id. (citation and internal quotation marks omitted).
50
  See S. Utah Wilderness All. v. Bureau of Land Mgmt., 425 F.3d 735, 740 (10th Cir. 2005), as amended on denial
of reh’g (Jan. 6, 2006) (quoting Act of July 26, 1866, ch. 262, § 8, 14 Stat. 251, 253, codified at 43 U.S.C. § 932);
43 U.S.C. § 932 (stating: “And be it further enacted, that the right of way for the construction of highways over
public lands, not reserved for public uses, is hereby granted”).
51
     See S. Utah Wilderness All., 425 F.3d at 740,

                                                            7
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2414 Page 8 of 29




Act of 1976 (FLPMA), establishing a comprehensive framework for managing federal public

lands and effectively preferring federal retention of lands.52 Congress also repealed R.S. 2477,

though it preserved any “valid lease, permit, patent, right-of-way, or other land use right or

authorization existing on the date of approval of this Act.”53 Although new rights of way may

still be issued by the federal government, the issuances must comply with the more restrictive

FLPMA.54

           The holder of an R.S. 2477 right-of-way “may sometimes be entitled to change the

character of the roadway when needed to accommodate traditional uses, but even legitimate

changes in the character of the roadway require consultation when those changes go beyond

routine maintenance.”55 To move forward with improvements, the right-of-way holder “must

advise the federal land management agency of that work in advance, affording the agency a fair

opportunity to carry out its own duties to determine whether the proposed improvement is

reasonable and necessary in light of the traditional uses of the right of way as of October 21,

1976, to study potential effects, and if appropriate, to formulate alternatives that serve to protect

the lands.”56 To implement the consultation requirement, BLM issued Instruction Memorandum

2008-175 (IM 2008) providing consultation process guidance to agencies.57




52
     See id.; 43 U.S.C. § 1701 et seq.
53
  PL 94–579 (S 507), PL 94–579, October 21, 1976, 90 Stat 2743; see Kane County, Utah v. United States, 772
F.3d 1205, 1223 (10th Cir. 2014).
54
     See generally 43 U.S.C. § 1761.
55
     S. Utah Wilderness All., 425 F.3d at 748.
56
     Id.
57
     ECF No. 75-4; see ECF No. 76 at 5.

                                                       8
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2415 Page 9 of 29




           I.          The Court Has Jurisdiction to Review BLM’s Decision.

           As an initial matter, the court must address whether it has jurisdiction over Plaintiffs’

petition. Defendants argue that BLM’s determinations are not final agency actions subject to

judicial review under the Administrative Procedures Act (APA).58

           The APA authorizes judicial review of agency actions “made reviewable by statute and

final agency action.”59 For purposes of review, an agency action is considered final if the action

“mark[s] the consummation of the agency’s decisionmaking process—it must not be of a merely

tentative or interlocutory nature”—and if it determines rights or obligations or is one “from

which legal consequences will flow.”60 Finality is to be determined “in a pragmatic way.”61

           Here, BLM previously determined that Garfield County held an R.S. 2477 right-of-way

over the Stratton Segment, and it determined that the proposed chip seal improvement was

reasonable and necessary to its continued use. It further determined that the proposed

improvement would not significantly impact the adjacent lands over which it has management

obligations. The federal Defendants argue that BLM’s decision here was not final agency action

because the agency lacked authority to make legally binding determinations as to the existence

and scope of an R.S. 2477 right-of-way.62 It is true that BLM lacks authority to make a binding

determination as to the existence of an R.S. 2477 right-of-way63, but that is not the end of the

issue.


58
     5 U.S.C. § 704.
59
     Id.
60
  Ctr. For Native Ecosystems v. Cables, 509 F.3d 1310, 1329 (10th Cir. 2007) (quoting Bennett v. Spear, 520
U.S. 154, 177–78 (1997)).
61
  F.T.C. v. Standard Oil Co. of California, 449 U.S. 232, 239 (1980) (citation and internal quotation marks
omitted).
62
     ECF No. 76 at 16–19.
63
  S. Utah Wilderness All., 425 F.3d at 757 (holding that “nothing in the terms of R.S. 2477 gives the BLM authority
to make binding determinations on the validity of the rights of way granted thereunder, and we decline to infer such

                                                         9
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2416 Page 10 of 29




            Because an R.S. 2477 right-of-way is in the nature of an easement over land managed by

the federal government, the Tenth Circuit requires advance consultation prior to a county’s

implementing proposed changes to the roadway.64 This advance notice affords the agency the

opportunity to “effectively discharge its responsibilities to determine whether the proposed

changes are reasonable and necessary, whether they would impair or degrade the surrounding

lands, and whether modifications to the plans should be proposed.”65 In other words, BLM must

do two things: assess whether the proposed improvement is within the scope of the right-of-way

and evaluate the potential impacts from that development.

            Here, BLM engaged in the required consultation with Garfield County. BLM determined

the County’s proposal was reasonable and necessary and thus within the scope of the right-of-

way. It further concluded that the improvement would not significantly impact the adjacent

lands.66 Consequently, BLM’s decision constitutes “the ‘consummation’ of the agency’s

decisionmaking process,” and it is “not . . . of a merely tentative or interlocutory nature.”67

            The decision also was legally consequential for both the state and federal government.68

Following its assessment, BLM’s decision allowed Garfield County to invest resources in and

proceed with construction of the road improvement free of impediments.69 Thus, BLM’s decision



authority from silence when the statute creates no executive role for the BLM.”); see id. at 748 (“the owner of an
R.S. 2477 right-of-way and the owner of the servient estate shall exercise their rights without unreasonably
interfering with one another.” (brackets omitted) (quoting Utah Code Ann. § 72-5-303(2)); id. (“The initial
determination of whether the construction work falls within the scope of an established right of way is to be made by
the federal land management agency, which has an obligation to render its decision in a timely and expeditious
manner.”).
64
     Id. at 747.
65
     Id.
66
     BLM0244, 249; see also BLM0851, 860–72.
67
     Bennett, 520 U.S. at 178 (citations and internal quotation marks omitted).
68
     See id. at 177–78.
69
     See generally BLM0244, 249; see also BLM0851, 860–72.

                                                            10
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2417 Page 11 of 29




is final and reviewable under the APA even though BLM has no authority to finally determine

the existence of an R.S. 2477 right-of-way. Accordingly, this court has jurisdiction over this

matter.

            II.      BLM’s Right-of-Way Decision Was Not Arbitrary and Capricious.

            Plaintiffs challenge two aspects of BLM’s decision with respect to the road improvement.

First, they argue that BLM violated FLPMA when it determined that Garfield County held an

R.S. 2477 right-of-way over the Stratton Segment.70 Second, Plaintiffs contend that BLM’s

“reasonable and necessary” scope decision was arbitrary and capricious.71 The court addresses

each in turn.

            A. Whether Garfield County Holds a Valid Right-of-Way Over the Stratton Segment
               Is a Question Not Properly Before the Court.

            Plaintiffs contend that BLM’s decision with respect to Garfield County’s R.S. 2477 right-

of-way violated FLPMA.72 Although framed as a challenge to BLM’s decision under FLPMA,

Plaintiffs argue that BLM was wrong in its assessment because Garfield County does not hold a

valid right-of-way over the Burr Trail segment at issue in this case.73 Indeed, Plaintiffs broadly

contend that “no federal court has ever quieted title to any stretch of the 66-mile Burr Trail in

favor of Garfield County, and thus the County has no such right-of-way.”74




70
     ECF No. 75 at 21–24.
71
     Id. at 24–31.
72
     Id. at 22.
73
  See id. (“BLM’s conclusion that Hodel I Appeal [Sierra Club v. Hodel, 848 F.2d 1068, 1073 (10th Cir. 1988)]
adjudicated title of an R.S. 2477 right-of-way for the 7.5-mile section of Segment 3 is wrong.”).
74
     ECF No. 57 at ¶ 1; see ECF No. 75 at 22.

                                                       11
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2418 Page 12 of 29




           The instant case is not about whether Garfield County in fact holds such a right-of-way.75

That question is at issue in currently pending Quiet Title Act litigation in which all of the parties

here are also parties there.76 Plaintiffs argue that BLM’s decision violated FLPMA Title V

because, under this provision, “BLM must . . . determine there is a valid existing right that pre-

dates the [FLPMA] and that the improvement is within the scope of the right[.]”77 Importantly,

however, FLPMA does not require that BLM make such an affirmative determination of the

existence of an R.S. 2477 right-of-way.

           As it concerned the federal grant of rights-of-way over federal land, Congress’ passage of

FLPMA replaced the century old R.S. 2477 open grant mechanism.78 However, “FLPMA

explicitly preserved and protected R.S. 2477 rights of way in existence as of October 21,

1976.”79 Although establishing more restrictions and greater agency control, a note to the Act

explained that “actions by the Secretary concerned under this Act shall be subject to valid

existing rights.”80 Although FLPMA preserves existing rights-of-way, nothing in the Act—indeed

“nothing in federal law”—requires BLM to determine the existence of an R.S. 2477 right-of-

way.81




75
  See ECF No. 75 at 19–20; but see ECF No. 75 at 23–24 (“If the Court concludes that Garfield County does not
hold an adjudicated R.S. 2477 right-of-way over Segment 3, it need not proceed further and may instead set aside
BLM’s decisions on the basis of this violation of FLPMA Title V alone.”).
76
     See Garfield County (1) v. United States, No. 2:11-cv-01045-CW (D. Utah Nov. 14, 2011).
77
     ECF No. 75 at 6.
78
  See Sierra Club v. Hodel, 848 F.2d 1068, 1078 (10th Cir. 1988) (observing that FLPMA “departs from the federal
government’s earlier policy of giving away public lands, in favor of a philosophy of retention and management to
maximize the multitudinous interests in the lands”); 43 U.S.C. § 1769(a).
79
     S. Utah Wilderness All., 425 F.3d at 760; see Kane County, Utah, 772 F.3d at 1223.
80
     See 43 U.S.C. § 1701 note (h), PL 94–579 (S 507), PL 94–579, October 21, 1976, 90 Stat 2743.
81
  Kane County Utah v. Salazar, 562 F.3d 1077, 1087 (10th Cir. 2009). The Tenth Circuit has held that BLM lacks
authority “to make binding determinations on the validity of the rights of way” under R.S 2477. S. Utah Wilderness
All., 425 F.3d at 757.

                                                          12
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2419 Page 13 of 29




            In SUWA v. BLM, the Tenth Circuit held that BLM lacks authority “to make binding

determinations on the validity of the rights of way” granted under R.S. 2477.82 Of course, “[t]his

does not mean that the BLM is forbidden from determining the validity of R.S. 2477 rights of

way for its own purposes.”83 Specifically addressing this informal determination, however, the

Tenth Circuit has explained that federal law does not impose a duty on BLM to “administratively

adjudicate” the existence of a right-of-way.84 Despite Plaintiffs’ argument to the contrary here,

FLPMA does not require BLM to determine the existence of a valid existing right-of-way that

predates the Act.85

            Relatedly, Plaintiffs argue that BLM violated internal policy when it determined that

Garfield County’s right-of-way over the Stratton Segment had been adjudicated by a federal

court.86 BLM’s Instruction Memorandum 2008-175 addresses the “consultation process on proposed

improvements to revised statute 2477 rights-of-way.”87 It defines the “holder” of a right-of-way as

“(1) a state or political subdivision of a state that holds an R.S. 2477 ROW, as adjudicated by a

Federal court, or (2) a state or political subdivision of a state claiming to have an R.S. 2477 ROW

that has been recognized by the BLM in an administrative nonbinding determination (NBD).”88



82
     S. Utah Wilderness All., 425 F.3d at 757.
83
     Id.
84
  See Kane County Utah, 562 F.3d at 1087 (observing that “neither the statute, 43 U.S.C. § 1701 note (providing
that ‘all actions by the Secretary concerned under this Act shall be subject to valid existing rights’), nor the
regulation, 43 C.F.R. § 2801.4 (2000),” imposes a requirement that the agency administratively adjudicate a
purported R.S. 2477 right-of-way).
85
  ECF No. 75 at 6. To the extent that Plaintiffs seek a judicial determination of the existence of an R.S. 2477 right-
of-way, the instant petition for review of agency action “shortcut[s] the existing processes for determining . . .
unresolved R.S. 2477 claims[.]” Kane County Utah, 562 F.3d at 1087. Similarly, although the agency retains
authority to make internal assessments for its own purposes, Plaintiffs have identified no cases—and the court has
found none—authorizing review of such a decision under the APA.
86
     See ECF No. 75 at 21.
87
     See Instruction Memorandum 2008-175, ECF No. 75-4.
88
     Id. at 2.

                                                          13
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2420 Page 14 of 29




Plaintiffs assert that BLM, under the first option, improperly relied on federal caselaw in its

determination that Garfield County was a right-of-way holder.89 Plaintiffs’ argument is not well-taken

because it provides no authority that the provisions in BLM’s Instruction Memoranda are enforceable

under the APA,90 and the agency’s power to make this decision is committed to its discretion.91

           First, the IM provides BLM guidance on carrying out the consultation process explained in

SUWA v. BLM.92 Where, as here, a party challenges BLM’s substantive right-of-way determination,

that claim could be pursued under, for example, the Quiet Title Act.93 As noted previously, Plaintiffs

themselves are already parties in just such a case.94 This IM is guidance, not the kind of “law” the

violation of which “should invalidate agency action” under the APA.95 In any event, BLM followed

its IM; it just came to a conclusion with which Plaintiffs understandably disagree. In a NEPA case,

the court’s “highly deferential review” is not directed to determining if the agency is mistaken, but

rather to determine if the agency’s action was arbitrary and capricious. While BLM’s view ultimately

may or may not hold up in the previously referenced litigation, it had a non-arbitrary basis which it

articulated.




89
     ECF No. 75 at 9–10, 9 n.5.
90
  Plaintiffs do cite two cases in which agencies failed to follow their own regulations. N.M. Farm & Livestock
Bureau v. U.S. Dep't of Interior, 952 F.3d 1216 (10th Cir. 2020); Utahns for Better Transp. v. Dep’t of Transp., 305
F.3d 1152 (10th Cir. 2002). But as discussed below, the record here shows that BLM followed the procedure laid out
in the guidance memo, it just arrived a conclusion different from the one Plaintiffs feel is correct.
91
  5 U.S.C. § 701(a)(2). Plaintiffs argue FLPMA mandates a BLM decision on the existence of a right-of-way, but
they fail to direct the court to any such provision.
92
     See ECF No. 76 at 4–5.
93
  See 5 U.S.C. § 704 (“Agency action made reviewable by statute and final agency action for which there is no
other adequate remedy in a court are subject to judicial review.”).
94
  See generally 28 U.S.C. § 2409a. It is worth noting that Plaintiffs focus their challenge on whether the courts in
the Hodel line of cases resolved the Burr Trail right-of-way question, presumably because IM 2008-175 identifies
adjudication by a federal court as a method of determining the existence. As context, the record suggests that BLM
has long taken the position that Garfield County holds such a right-of-way. See BLM0242–44 (identifying
administrative decisions dating back to 1984 that determine Garfield County holds an R.S. 2477 right-of-way over
the Burr Trail).
95
     See Colorado Envtl. Coal. v. Wenker, 353 F.3d 1221, 1228 (10th Cir. 2004).

                                                          14
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2421 Page 15 of 29




            Second, whatever legal authority BLM retains to determine the existence of an R.S. 2477

right-of-way for its own purposes, that decision-making power is committed to the agency’s

discretion and thus involves an APA review exception.96 The law is clear that the BLM has no

executive role to play in actually determining an R.S. 2477 right-of-way.97 But it has always had

authority to make such a decision for its own internal purposes.98 Accordingly, the court declines

the invitation to opine on whether BLM correctly made its internal right-of-way decision.

            B. BLM’s Determination that the Improvement Was Within the Scope of the Right-
               of-Way Is Not Arbitrary and Capricious.

            Plaintiffs next challenge BLM’s determination that the proposed improvement was within

the scope of the right-of-way.99 Plaintiffs argue that BLM’s right-of-way scope decision was

arbitrary and capricious because: (1) BLM’s determination regarding safety lacked factual

support and a rational explanation and it failed to consider traditional uses of the road; (2) BLM

improperly relied on the disturbed width of the roadway as a measure of scope; and (3) BLM

failed to explain a change in its earlier position that leaving the Stratton Segment in a graveled

condition satisfied the reasonable and necessary standard.100

            1. BLM Addressed Safety Considerations in Light of Traditional Uses of the Road.

            “The APA’s arbitrary and capricious standard is a deferential one; administrative

determinations may be set aside only for substantial procedural or substantive reasons, and the




96
     See 5 U.S.C. § 701(a)(2).
97
     See S. Utah Wilderness All., 425 F.3d at 757.
98
   Id. (“This does not mean that the BLM is forbidden from determining the validity of R.S. 2477 rights of way for
its own purposes.” The BLM has always had this authority.”).
99
     ECF No. 75 at 24.
100
      Id. at 24–25.

                                                        15
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2422 Page 16 of 29




court cannot substitute its judgment for that of the agency.”101 A reviewing court must “ascertain

whether the agency examined the relevant data and articulated a rational connection between the

facts found and the decision made.”102 To survive this review, an agency’s action must be

“supported by the facts in the record.”103

           Generally, “[t]he ‘scope’ of a right-of-way refers to the bundle of property rights

possessed by the holder of the right-of-way.”104 For more than a century, R.S. 2477 granted

rights-of-way for the construction of highways over public lands.105 Once vested, a right-of-way

granted the municipality an interest in the continued use of the road “in the light of traditional

uses to which the right-of-way was put.”106 “In other words, the scope of an R.S. 2477 right of

way is limited by the established usage of the route” as of October 21, 1976, the date of repeal of

the statute.107 The Tenth Circuit has affirmed uses of the Burr Trail for “driving livestock; oil,

water, and mineral development; transportation by County residents between Bullfrog and other

cities in Garfield County; and, at least since 1973, access for tourists to Bullfrog Marina on Lake

Powell.”108 The holder of a right-of-way “may sometimes be entitled to change the character of



  Utahns for Better Transp. v. U.S. Dep’t of Transp., 305 F.3d 1152, 1164 (10th Cir. 2002) (citation omitted), as
101

modified on reh’g, 319 F.3d 1207 (10th Cir. 2003).
102
   Olenhouse v. Commodity Credit Corp., 42 F.3d 1560, 1574 (10th Cir. 1994) (citing Motor Vehicle Mfrs. Ass'n of
U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).
103
   Id. at 1575 (“Because the arbitrary and capricious standard focuses on the rationality of an agency’s
decisionmaking process rather than on the rationality of the actual decision, it is well-established that an agency’s
action must be upheld, if at all, on the basis articulated by the agency itself.” (brackets and internal quotation marks
omitted) (quoting Motor Vehicle Mfrs. Ass’n, 463 U.S. at 50)).
104
      Hodel, 848 F.2d at 1079 n.9.
105
      See Sierra Club v. Hodel, 675 F. Supp. 594, 601–02 (D. Utah 1987).
106
   Hodel, 848 F.2d at 1083; see also id. (“Rights-of-way are a species of easements and are subject to the principles
that govern the scope of easement.”); S. Utah Wilderness All., 425 F.3d at 747 (explaining that a right-of-way “is not
tantamount to fee simple ownership of a defined parcel of territory,” but “an entitlement to use certain land in a
particular way”).
107
      S. Utah Wilderness All., 425 F.3d at 746.
108
      Hodel, 848 F.2d at 1084.

                                                           16
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2423 Page 17 of 29




the roadway when needed to accommodate traditional uses.”109 “[I]mprovements on a valid R.S.

2477 right of way are limited to those reasonable and necessary for the type of use to which the

road has been put.”110 Thus, “the scope of Garfield County’s right-of-way is that which is

reasonable and necessary to ensure safe travel” for the uses to which the right-of-way has been

put.111 Indeed, such a right-of-way may be improved “as necessary to meet the exigencies of

increased travel, so long as this was done in the light of traditional uses to which the right-of-way

was put as of repeal of the statute in 1976.”112 Plaintiffs contend that BLM’s “reasonable and

necessary” determination lacked evidence on safety of travel over the segment.113

           In 2009, Garfield County notified BLM that it intended to improve the Stratton

Segment.114 BLM produced a draft environmental assessment “to determine whether Garfield

County’s proposed improvements are (1) within the scope of the recognized existing R.S. 2477

ROW, and (2) whether the improvements may adversely impact the surrounding public lands or

resources, including a WSA, and lands with wilderness characteristics.”115 The County did not

proceed with the improvements at that time and BLM did not release its draft EA.

           In 2018, the County notified BLM that it intended to move forward with its earlier 2009

chip sealing project submittal.116 It explained:



109
      S. Utah Wilderness All., 425 F.3d at 748.
110
      Id. at 746 (internal quotation marks omitted) (quoting Hodel, 848 F.2d at 1083).
111
      Hodel, 848 F.2d at 1084
112
      S. Utah Wilderness All., 425 F.3d at 746 (internal quotation marks omitted) (quoting Hodel, 848 F.2d at 1083).
113
      ECF No. 75 at 25–26.
114
   BLM0035 (indicating Garfield County was ready to begin the chip seal improvement to the segment at issue and
that “the contemplated work is limited to the improved roadway/traveled portion of the highway and consequently is
located in the center of the disturbed area, well away from areas that have been previously undisturbed”).
115
   BLM0851. The 2011 EA was not released to the public and BLM did not authorize the improvements at that
time. The environmental impact assessment is addressed in the next section.
116
      BLM0035.

                                                           17
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2424 Page 18 of 29




            Traffic in the area, interest in public lands and a dry cycle has increased Garfield
            County’s maintenance burden on the Burr Trail Road. The improved gravel
            surface has experienced wash boarding and creates comfort and safety issues for
            the travelling public. Additionally, gravel and water sources in the area are
            becoming increasingly difficult to obtain. Consequently, this section of the road
            needs to be brought to the same standard as the other 50 miles that have already
            been surfaced.117

With respect to the uses, BLM determined that “transportation of livestock; oil, water, and

mineral development; transportation by County residents between Bullfrog and other cities in

Garfield County; and, at least since 1973, access for tourists to Bullfrog Marina on Lake

Powell,” were “still the primary uses of the road.”118 BLM also explained that the Stratton

Segment “has a gravel surface that is relatively rough in places, and which has experienced wash

boarding in others that the County believes causes driving discomfort and safety issues for the

traveling public.”119 It further determined that “the gravel and water sources in the area that

could be used to maintain this portion of the road are becoming increasingly scarce and difficult

to obtain.”120

            BLM appears to have adopted, among other things, Garfield County’s safety rationale for

the proposed improvement.121 BLM determined that the gravel road was rough and washboarded

in places, and BLM acknowledged that the County believed these presented safety issues for

travel over the segment.122 BLM’s reliance on the statements of Garfield County does not mean

that the facts were unsubstantiated. Nothing in the record contradicts BLM’s determination


117
   BLM0046, 50. A chip seal, or bituminous surface treatment, is a type of surface paving generally making use of
layers of asphalt and a fine aggregate or crushed rock. See U.S. Forest Service, ASPHALT SEAL-COAT TREATMENTS
(Alan Yamada), available at https://www.fs.fed.us/eng/pubs/html/99771201/99771201.htm.
118
      BLM0245; accord Hodel, 848 F.2d at 1084.
119
      BLM0245.
120
      Id.
121
      ECF No. 75 at 26; see BLM0251.
122
      See BLM0245.

                                                       18
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2425 Page 19 of 29




regarding the condition of the road, and the record does not suggest that BLM itself did not

verify or have knowledge of the condition of the gravel road.123 With respect to a rational

connection to safety, BLM observed that the proposed improvement would “provide a stable

road surface free of washouts, ruts, loose road base, as well as eliminating dust, which will

provide better visibility and air quality.”124 Additionally, BLM observed that the improvement

would bring this segment to the same surface standard as 50 of the 66 miles on the Burr Trail.

Although noting that specific standards for a “reasonable and necessary” determination were not

available, BLM stated:

          it makes sense for a proposed improvement to be reasonable and necessary if
          there is a need to undertake an activity on such a [right-of-way] to increase its
          safety and/or comfort for the traveling public, enhance the traveling experience,
          prevent a condition on it from worsening and/or having a detrimental effect on the
          environment, and the proposed improvement appears to meet that need in a way
          that is of appropriate scale and design, well-designed, and may not have adverse
          impacts on the environment.125

The proposed project “would not change the alignment or increase the currently disturbed area of

the 7.5 mile segment of the Burr Trail,” and “may have positive benefits including a reduction in

fugitive dust . . . generated by motor vehicle use of the graveled 7.5 mile segment.”126

          On the record before the court, BLM’s decision is not arbitrary and capricious. The

agency considered relevant evidence supporting its determination that Garfield County’s

proposed improvement was within the scope of its right-of-way.


123
   Plaintiffs similarly point to BLM’s statement in response to a comment that it “evaluated the information
provided by Garfield County in connection with the proposed chip seal project, considered the relevant factors (as
identified in IM 2008-175), and determined that the project is reasonable and necessary and, thus, within the scope
of the County’s ROW for the Burr Trail.” BLM0274; see ECF No. 75 at 26–27. Despite Plaintiffs’ characterization
of this statement, it is not at all clear that BLM was indicating that it “had not gathered facts.” See ECF No. 75 at
26–27.
124
      BLM0272.
125
      BLM0245.
126
      BLM0246.

                                                         19
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2426 Page 20 of 29




            2. BLM’s Reliance on Improvements Within the Disturbed Area.

            Plaintiffs argue that BLM’s reliance on Garfield County’s proposed improvements only to

the already disturbed area of the road was arbitrary.127 That is, they contend that the disturbed

area is irrelevant to consideration of the scope of a right-of-way and BLM was wrong to account

for it.

            The scope of an R.S. 2477 right-of-way is that “reasonable and necessary for the type of

use to which the road has been put.”128 Under Utah law the width of a right-of-way is determined

considering “what was reasonable and necessary, under all the facts and circumstances, for the

uses which were made of the road.”129 The width of an R.S. 2477 right-of-way “is not limited to

the actual beaten path as of October 21, 1976.”130 Thus it may “be widened to meet the

exigencies of increased travel, including where necessary to ensure safety.”131

            In making their “disturbed area” argument, Plaintiffs rely exclusively on cases involving

trespass in which the federal government contested the scope of a right-of-way.132 United States

v. Garfield County involved federal plaintiffs’ claims of trespass, among other things.133 Similar

claims were raised in SUWA v. BLM.134 To be sure, the width of a right-of-way is not fixed by the

disturbed area or roughed out boundaries of a road because easement holders are entitled to “use

certain land in a particular way” and not to “fee simple ownership of a defined parcel of




127
      ECF No. 75 at 29.
128
      Hodel, 848 F.2d at 1083 (citation and internal quotation marks omitted).
129
      Lindsay Land & Livestock Co. v. Churnos, 75 Utah 384, 285 P. 646, 649 (1929).
130
      Kane County, Utah, 772 F.3d at 1223 (citing Hodel, 848 F.2d at 1083).
131
      Id.
132
      ECF No. 75 at 29–30.
133
      United States v. Garfield County, 122 F. Supp. 2d 1201, 1218 (D. Utah 2000).
134
      S. Utah Wilderness All., 425 F.3d at 743.

                                                           20
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2427 Page 21 of 29




territory.”135 A county is not “free to construct such improvement as it sees fit, without prior

consultation with anyone” so long as it acts within the disturbed area.136 But these are not the

circumstances of this case. Here, Garfield County indicated, and BLM acknowledged, that the

proposed chip seal improvement was “confined within the existing disturbance” of the right-of-

way.137 This information is not only relevant, but critical to BLM’s assessment of the potential

impact to lands over which it has management responsibilities (e.g., because “all chip seal

activities would be confined within the existing disturbance . . . there would be no reduction in

acreage and no direct effects to the WSA”).138 The record reflects that BLM considered the

disturbed area as part of a broader factual inquiry as to whether the proposed improvement was

within the scope of the right-of-way.139 In short, Plaintiffs’ claim that BLM simply relied on the

disturbed area to make its “reasonable and necessary” scope determination is reductive and

contradicted by the record.

            3. BLM’s Reliance on Improvements Within the Disturbed Area.

            Lastly, Plaintiffs argue that the BLM improperly changed its position, without

explanation, on the “reasonable and necessary” surface treatment of the 7.5-mile Stratton

Segment.140 The APA contains no requirement that an agency’s decisions be subject to a

heightened standard every time the agency does something new or different than it did




135
      S. Utah Wilderness All., 425 F.3d at 747.
136
   Garfield County, 122 F. Supp. 2d at 1242; S. Utah Wilderness All., 425 F.3d at 748 (“Just because a proposed
change falls within the scope of a right of way does not mean that it can be undertaken unilaterally.”).
137
      BLM0254.
138
      Id.
139
      See BLM0246.
140
      ECF No. 75 at 30.

                                                        21
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2428 Page 22 of 29




previously.141 However, an agency may not “depart from a prior policy sub silentio or simply

disregard rules that are still on the books.”142 Indeed, “[i]t would be arbitrary or capricious,” for

an agency to forego a reasoned explanation when “its new policy rests upon factual findings that

contradict those which underlay its prior policy; or when its prior policy has engendered serious

reliance interests that must be taken into account.”143

            In support of their changed-policy argument, Plaintiffs point to a 1995 FONSI in which

BLM indicated that its preferred alternative from an EA addressing the length of the Burr Trail

“would retain chip-seal surface in those areas presently chip sealed” within Segment 3.144 The

Stratton Segment was not chip-sealed at that time. By implication, Plaintiffs contend, BLM

affirmatively determined that “keeping this 7.5 mile section of the Burr Trail graveled was

‘reasonable and necessary for public lands and will not cause unnecessary or undue degradation

of public lands or derogation of park/recreation area values.’”145 By finding the proposed chip

seal of the Stratton Segment reasonable and necessary in 2019, Plaintiffs assert that BLM was

required to explain why it “changed its mind.”146

            The record provides sufficient information indicating that a quarter century later, things

had changed. Most of the rest of the Burr Trail had been chip sealed since 1995, so it was

desirable to bring this segment up to that standard.147 BLM accepted Garfield County’s



141
   F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 514 (2009) (“We find no basis in the Administrative
Procedure Act or in our opinions for a requirement that all agency change be subjected to more searching review.
The Act mentions no such heightened standard.”).
142
      Id. at 515.
143
      Id. at 515–16.
144
      ECF No. 75 at 31; see BLM0226.
145
      ECF No. 75 at 31 (quoting BLM0225).
146
      Id. at 30.
147
      BLM0251.

                                                        22
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2429 Page 23 of 29




explanation that chip sealing the road would improve traveler safety and comfort and that

replacement gravel was becoming more scarce and expensive.148 There is no basis for arguing

that it was arbitrary and capricious for BLM to take that view in 2019 or to claim that NEPA

would be violated if BLM did not explain further.149 Accordingly, BLM was not required to

provide more explanation of its prior assessments.

            In sum, BLM’s determination that the proposed improvements fell within the scope of

Garfield County’s right-of-way was not arbitrary and capricious. BLM considered the proposed

change, the safety rationale behind it, and accounted for historic uses. It therefore based its

decision on consideration of factors relevant to this type of decision.150 BLM’s assessment was

not counter to the evidence before the agency, and there is no basis to conclude that it made a

clear error of judgment.151

            III.    BLM’s Environmental Assessment Complied with NEPA.

            Plaintiffs argue that BLM’s EA failed to meet the requirements of NEPA.152 Specifically,

they contend that BLM failed to consider foreseeable indirect and cumulative impacts to adjacent

lands and resources from Garfield County’s proposed road improvement.

            NEPA requires federal agencies to assess the environmental consequences of major

federal action.153 The Act has two aims, it “places upon an agency the obligation to consider


148
      Id.
149
      See F.C.C., 556 U.S. at 514–15.
150
   See Dine Citizens Against Ruining Our Env’t v. Bernhardt, 923 F.3d 831, 839 (10th Cir. 2019) (stating that an
agency’s decision is arbitrary and capricious if it “(1) entirely failed to consider an important aspect of the problem,
(2) offered an explanation for its decision that runs counter to the evidence before the agency, or is so implausible
that it could not be ascribed to a difference in view or the product of agency expertise, (3) failed to base its decision
on consideration of the relevant factors, or (4) made a clear error of judgment” (citation and internal quotation marks
omitted)).
151
      Id. (quoting New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 704 (10th Cir. 2009)).
152
      ECF No. 75 at 32.
153
      42 U.S.C. § 4321; 40 C.F.R. § 1501.1.

                                                           23
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2430 Page 24 of 29




every significant aspect of the environmental impact of a proposed action,” and “it ensures that

the agency will inform the public that it has indeed considered environmental concerns in its

decisionmaking process.”154 Agencies are required to “take a ‘hard look’ at the environmental

consequences before taking a major action.”155 “The role of the courts is simply to ensure that

the agency has adequately considered and disclosed the environmental impact of its actions and

that its decision is not arbitrary or capricious.”156 As opposed to substantive requirements, NEPA

“imposes procedural requirements intended to improve environmental impact information

available to agencies and the public.”157 In other words, “NEPA merely prohibits uninformed—

rather than unwise—agency action.”158

            As the federal defendants point out, major federal action is not a possibility where the

agency has no “discretion to take the action in question.”159 Here, BLM has a role in the

consultation process. But ensuring the “construction proposal did not exceed the scope of the

R.S. 2477 right-of-way through public lands,” standing alone, does not constitute major federal

action.160 However, “when a proposed road improvement will impact a [wilderness study area]

the agency has the duty under FLPMA § 603(c) and the regulation to determine whether there are

less degrading alternatives, and it has the responsibility to impose an alternative it deems less

degrading upon the nonfederal actor.”161 “While this obligation is limited by BLM’s inability to


154
  Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 97 (1983) (citations and internal
quotation marks omitted).
155
      Id.
156
      Id. at 97–98.
157
   New Mexico ex rel. Richardson, 565 F.3d at 704 (citing Marsh v. Oregon Nat. Res. Council, 490 U.S. 360, 371
(1989)).
158
      Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 351 (1989).
159
      ECF No. 76 at 32.
160
      Hodel, 848 F.2d at 1090.
161
      Id. at 1090–91.

                                                         24
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2431 Page 25 of 29




deny the improvement altogether, it is sufficient . . . to invoke NEPA requirements.”162

Accordingly, BLM had an obligation here to assess impacts to the Mount Pennell WSA.163

            Plaintiffs argue that BLM’s EA lacked assessment of indirect and cumulative impacts.164

Indirect effects can include those “related to induced changes in the pattern of land use . . . and

related effects on air and water and other natural systems, including ecosystems.”165 “Cumulative

impacts can result from individually minor but collectively significant actions taking place over a

period of time.”166

            Here, BLM assessed the impacts to the Mount Pennell WSA from the proposed chip seal

improvement to the Stratton Segment.167 Because the graveled road already exists, BLM’s focus

was on the impact from temporary construction and the longer-term impact from a new road

surface. BLM noted that the road itself would not make its way into the WSA, but the road

construction would create other indirect impacts.168 Construction would generate some

temporary and variable noise that could be heard in the WSA.169 Although, noting it would be

difficult to quantify the noise impacts from traffic on the finished road, BLM concluded that

there may be more noise because vehicles would be travelling faster, but the smoother chip seal

surface would also be quieter than a washboard surface.170 Ultimately, BLM concluded that the


162
      Id.
163
    Id. at 1090; see also Kane County, Utah, 772 F.3d at 1224 (“[B]efore a holder makes ‘improvements’ to a right-
of-way, the land management agency must be consulted to allow it an opportunity to determine if the improvement
is ‘reasonable and necessary’ and to ‘study potential effects, and if appropriate, to formulate alternatives that serve
to protect the lands.’” (quoting S. Utah Wilderness All., 425 F.3d at 748)).
164
      ECF No. 75 at 33–36, 36–39.
165
      40 C.F.R. § 1508.8(b).
166
      Utahns for Better Transp., 305 F.3d at 1172–73.
167
      See BLM0247–83.
168
      BLM0254.
169
      BLM0254–55.
170
      BLM0255.

                                                          25
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2432 Page 26 of 29




“[c]hanges in road surface and noise along this 7.5 mile portion of the boundary are unlikely to

impact the more remote and rugged portions of the WSA that receive higher levels of use, such

as Mount Pennell, based on their distance from the Burr Trail.”171

            With respect to dust, BLM determined that the construction would generate some but this

would occur over a limited duration.172 However, it concluded that “[o]ver the long run,

changing the surface of the 7.5 mile portion of the Burr Trail from gravel to a chip seal surface

will reduce the amount of dust generated by vehicles, including the height of dust plumes.”173

The sealed road surface would no longer be a source of dust, but there may be particulates

deposited from tire wear, exhaust, etc.”174 The dust generated on the road, primarily from

construction, could be seen from parts of the WSA impacting opportunities for solitude and

deposition of dust could impact nearby vegetation.175 However, dust deposition within the WSA

would be limited depending upon many factors including precipitation and wind.176

            The impacted view from the WSA would include heavy equipment during construction

and new materials, generally contrasting new colors and textures.177 The road surface could be

finished with a non-native gravel, which might stand out more than locally-sourced gravel.178

But BLM determined that the visual impact would be minimal because there were few

observation points in the Mount Pennell WSA. “In addition, portions of the WSA adjacent to the




171
      Id.
172
      Id.
173
      Id.
174
      BLM0255–56.
175
      BLM0255.
176
      Id.
177
      BLM0256.
178
      Id.

                                                  26
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2433 Page 27 of 29




project area are relatively flat and receive limited use when compared to other portions of the

WSA that include more prominent features but are located further away from the project area.”179

           Plaintiffs also argue that BLM failed to consider the indirect and cumulative impacts

from increased traffic and visitation to the Mount Pennell WSA.180 In support, Plaintiffs cite

Hodel I for the proposition that “improving the road surface . . . would cause a number of

foreseeable impacts requiring NEPA analysis, among them ‘large increases in future traffic.’”181

But while Hodel involved the Burr Trail, the project there was far greater in scope than the one

here: “The project in this case runs ten miles along one WSA and twelve miles along another,

with some sections affecting both. It involves realignments, widening, considerable blasting, a

significant improvement in the quality of the road surface, and large increases in future

traffic.”182 A statement about future traffic made 33 years ago involving a much larger and more

significant project does not support Plaintiffs’ argument here.183 Plaintiffs also cite Kane County,

Utah.184 But Kane County does not involve NEPA in any respect, let alone consider whether an

agency’s decision was arbitrary and capricious for failure to consider possible increased traffic

and visitation.185 In short, neither case helps Plaintiffs here.




179
      BLM0256.
180
      ECF No. 75 at 33–35.
181
      ECF No. 75 at 33 (quoting Hodel, 848 F.2d at 1092).
182
      Hodel, 848 F.2d at 1092..
183
   The project here involved resurfacing a much shorter segment of the road and did not involve realignments,
blasting, or widening of the road.
184
   ECF No. 75 at 33–34; see generally Kane County, Utah v. United States, 928 F.3d 877, 889 (10th Cir. 2019),
cert. denied sub nom. United States v. Kane County, UT, No. 20-96, 2021 WL 231653 (U.S. Jan. 25, 2021), and
cert. denied sub nom. Kane County, UT v. United States, No. 20-82, 2021 WL 231976 (U.S. Jan. 25, 2021).
185
   The court in Kane County reviewed “SUWA’s challenge to the district court’s denial of its second motion to
intervene.” Kane County, 928 F.3d at 882. The court relatedly addressed Kane County’s argument that SUWA
lacked constitutional standing. Id. at 886.

                                                            27
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2434 Page 28 of 29




           Plaintiffs are correct that traffic is only briefly mentioned and then only in the

Interdisciplinary Checklist:

           Once construction is complete, traffic to the area is expected to stay relatively the
           same with the possibility of small increases in tourism potential. Tourism to the
           Capitol Reef National Park has grown every year according to NPS visitation
           figures posted annually but this area is well off the main travel corridor and this
           project is not expected to draw a large amount of visitors to this particular area.186

           Plaintiffs argue that this is insufficient and that traffic discussions in a 1993 EA and a

reference to traffic and public use issues raised by the National Park Service in 2009 and 2010

show that more was required.187 On this record, the court finds that it would be speculative to

rely on comments made between a decade and a quarter century ago to find that BLM violated

NEPA. Additionally, the traffic and visitation references identified in the 2009 and 2010 National

Park Service letters are generally not illuminating.188 Also, the draft 2011 EA, which the

aforementioned letters were meant to influence, considered and rejected the traffic and use

concerns.189 Finally, the record does not contain any concerns from the National Park Service in

2019. The court will not find BLM in violation of NEPA for disagreeing with another agency’s

views expressed a decade earlier, particularly when the agency did not reiterate those views. The

court agrees with Plaintiffs that it would have been preferable for BLM to elaborate on its




186
      BLM0264.
187
      ECF No. 75 at 33–35; ECF No. 80 at 20–21.
188
   BLM0311 (“Changes in traffic and public use may occur . . . and could obligate the NPS to alter the manner in
which we manage these resources”); BLM318 (noting that 30 years earlier there had been statements about potential
“change[s] in tourist use patterns [and] overuse of existing recreational facilities,” among other things).
189
   BLM0860 (“Current traffic use/visitation patterns are not anticipated to change as a result of the proposed
project”); BLM861 (“we do not have any solid evidence of increased traffic after over a decade of the chip sealing
of 76 percent of the Burr Trail and we have concurring conclusions to that effect from CRNP’s [Capitol Reef
National Park] own documents and data”).

                                                        28
Case 2:19-cv-00297-DBB Document 82 Filed 03/31/21 PageID.2435 Page 29 of 29




finding that traffic is expected to stay “relatively the same,”190 but the court’s review is “highly

deferential”191 and it “cannot substitute its judgment for that of the agency.”192

           Considering the totality of the evidence, the agency’s decision to forego an extended

discussion on traffic volume and visitation to the area in its EA was not arbitrary and capricious.

The limited evidence suggested minimal change to the use of the road and contrary statements

were speculative or conclusory.

           In these assessments, BLM adequately considered the reasonably foreseeable impacts to

the Mount Pennell WSA from the road improvement over the Stratton Segment. It acknowledged

some direct and indirect impacts would occur, but determined they would be minimal, temporary,

or in some cases potentially beneficial.193 Though the assessment was not extensive, neither was

the project. On this record, this satisfies the “hard look” requirement under NEPA.194

Consequently, BLM’s decision was not arbitrary and capricious.

           Signed March 31, 2021.

                                                         BY THE COURT


                                                         ________________________________________
                                                         David Barlow
                                                         United States District Judge




190
      See ECF No. 75 at 36.
191
      Citizens’ Comm. to Save Our Canyons, 513 F.3d at 1176 (citation and internal quotation mark omitted).
192
      Utahns for Better Transp., 305 F.3d at 1164 (citation omitted).
193
      See BLM0271–73.
194
  BLM also discussed some of the mitigation measures proposed by Garfield County in construction of the
improvement. These would further reduce the impacts from the chip sealing process and limit or eliminate any
impact outside of the existing road boundaries. See BLM0282–83.

                                                            29
